Citation Nr: 0943633	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension and a 
cardiovascular condition causing tachycardia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

Preliminarily, the Board notes that the Veteran's October 
2009 statement withdrawing his appeal was submitted with a 
cover letter from a Veterans Service Organization (VSO) other 
than that listed on the front page of this decision.  There 
is no indication, however, that this VSO has furnished VA 
with a superceding VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative).  The 
Board will thus proceed with the understanding that the VSO 
with a VA Form 21-22 of record remains the Veteran's 
representative.


FINDINGS OF FACT

In October 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  Id.  In the present 
case, the appellant has withdrawn this appeal and, hence, 
there remain no allegations  of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


